In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Queens County (Rotker, J.), dated June 9, 1983, which dismissed the proceeding.
Appeal dismissed, without costs or disbursements.
Appellant acknowledges on appeal that he has been released from State custody. Therefore, he is not entitled to the extraordinary relief sought (People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Wilder v Markley, 26 NY2d 648). Weinstein, J. P., Brown, Niehoff and Lawrence, JJ., concur.